—Judgment, Supreme Court, New York County (Howard Bell, J., on motion; Michael Corriere, J., at jury trial and sentence), rendered February 16, 1995, convicting defendant of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 12V2 to 25 years, unanimously affirmed.
Defendant’s written application, upon which he did not seek to elaborate, did not contain an unequivocal request to proceed pro se (see, People v Rodriguez, 98 AD2d 961, 962, lv denied 61 NY2d 911, cert denied 469 US 818). In any event, the court’s ruling on defendant’s pro se status was limited to pretrial proceedings, and defendant abandoned any request he might have made, when eight months passed before hearings or trial, new counsel was appointed and defendant never renewed his “request” to proceed pro se (see, People v Douglas, 227 AD2d 130, lv denied 88 NY2d 965). Concur—Murphy, P. J., Sullivan, Tom, Mazzarelli and Colabella, JJ.